                 Exhibit 1




Case 3:20-cv-00019-FDW Document 20-1 Filed 12/04/20 Page 1 of 3
                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Case No. 3:20-cv-00019-FDW
 WILLIAM F. MACKEY,

                   Plaintiff,

 v.                                                  DECLARATION OF JONATHAN
                                                            ZERULIK
 WELLS FARGO BANK, N.A. ,

                   Defendant.



        I, Jonathan Zerulik, declare and state:

        1.     I am an Enterprise Investigations Senior Investigator-Employment for Wells

Fargo Bank, N.A. In this role, I regularly investigate complaints made by Wells Fargo

employees alleging violations of the company's policies on discrimination, harassment, and

retaliation.

        2.     I am authorized to make this Declaration on behalf of Wells Fargo Bank, N.A.

        3.     I have personal knowledge and am competent to testify as to all facts contained in

this Declaration. My personal knowledge is based on my review of documents concerning Wells

Fargo employees' salary history and promotions maintained in files that are created and kept in

the regular course of business on all Wells Fargo employees by Wells Fargo's Human Resources

Department.

       4.      Before William Mackey, Benjamin Hood, Kathie Little, and Jonathan Irwin began

working as Securities Operations Service Specialists ("SOSSs") in July 2010, their salaries were:

Mr. Mackey: $32,175.37; Mr. Hood: $38,466.25; Ms. Little: $39,799.92; and Mr. Irwin:

$42,537.50.



       Case 3:20-cv-00019-FDW Document 20-1 Filed 12/04/20 Page 2 of 3
          5.      Mr. Irwin did not receive a raise when he was transferred to a SOSS 4 position.

          6.      Mr. Mackey received a raise of $959.03 when he was promoted to SOSS 3.

           7.     Mr. Hood received a raise of$1,532.15 when he was promoted to SOSS 4.

           8.     Ms. Little received a raise of $1,570.48 when she was promoted to SOSS 4.

           9.     Ana Taylor was promoted from SOSS 3 to SOSS 4 on March 9, 2014 by

 Operations Manager Laura Richardson.

           10.    Mr. Hood was promoted from SOSS 4 to Operations Analyst 4 on April 7, 2014.

           11.    Mr. Irwin was promoted from SOSS 4 to Operations Analyst 4 on April 18, 2016.

           I declare under penalty of perjury that the foregoing is true and correct.

           Executed on December..!_, 2020.




                                                     2
           Case 3:20-cv-00019-FDW Document 20-1 Filed 12/04/20 Page 3 of 3
67032495v. I
